In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 19-0281V
                                         UNPUBLISHED


    MANITA MILLS,                                              Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: January 6, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                            Stipulation on Damages; Influenza
                                                               (Flu); Shoulder Injury Related to
                        Respondent.                            Vaccine Administration (SIRVA).


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
Petitioner.

Mallori Browne Openchowski, U.S. Department of Justice, Washington, DC, for
Respondent.

                               DECISION ON JOINT STIPULATION1

      On February 21, 2019, Manita Mills filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) causally related to her receipt of an influenza (“flu”) vaccine on
or about December 14, 2017. Petition at 1.

        On January 6, 2022, the parties filed the attached joint stipulation, which states
that a decision should be entered awarding compensation. ECF No. 42. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

            •   A lump sum of $90,000.00 in the form of a check payable to Petitioner.
                This amount represents compensation for all items of damages that
                would be available under Section 15(a). Stipulation at ¶ 8.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of the Court is directed
to enter judgment in accordance with this decision.3

        IT IS SO ORDERED.
                                                                 s/Brian H. Corcoran
                                                                 Brian H. Corcoran
                                                                 Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                    2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


MANITA MILLS,

                 Petitioner,                              No. 19-281V
                                                          Chief Special Master Corcoran
 V.                                                       SPU

 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                Respondent.

                                          STIPULATION

       The parties hereby stipulate to the following matters:

        1. Petitioner, Manita Mills, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U .S.C. § 300aa-l Oto 34 (the "Vaccine Program"). The

petition seeks compensation for injuries allegedly related to petitioner's receipt of the influenza

("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R §

100.3 (a).

       2. Petitioner received a flu vaccine on or about December 14, 2017.

       3. The vaccine was administered within the United States.

       4. Petitioner alleges that she suffered a Shoulder Injury Related to Vaccine Administration

("SIRVA") as a consequence of the flu immunization shereceivedonoraboutDecember 14,2017,

and further alleges that she suffered the residual effects of this injury for more than six months.

       5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.




                                            Page 1 of 5
        6. Respondent denies that petitioner suffered the onset of her alleged SIRVA within the

Table timeframe; denies that the flu vaccine caused petitioner's alleged shoulder injury or any

other injury and further denies that her current disabilities are a sequela of a vaccine-related injury.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the tenns of this Stipulation, and after petitioner has filed an election to receive compensation

pursuantto 42 U.S.C. § 300aa-21 (a)(l ), the Secretary of Health and Human Services will issue the

following vaccine compensation payment:

                A lump sum of $90,000.00, in the form of a check payable to pen.honer,
                representing compensation for all damages that would be available under 42 U.S.C.
                § 300aa-15(a).

        9. As soon as practicable after the entry ofjudgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 4 2 U. S.C.

§ 300aa-2 l(a){l), and an application, the parties will submit to further proceedings before the

special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        l 0. Petitioner and her attorney represent that they have identified to respondent all known

sources of payment for items or services for which the Program is not primarily liable under 42

U.S.C. § 300aa-15(g), including State compensation programs, insurance policies, Federal or State

health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. § 1396 et

seq.)), or entities that provide health services on a prepaid basis.




                                             Page 2 of 5
        11. Payment made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-l 5(i}, subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any awrud

for attorney's fees and litigation costs, the money provided pursuant to this Stipulation will be used

solely for the benefit of petitioner as contemplated by a strict construction of 42 U.S.C. § 300aa-

l 5(a) and (d), and subject to the conditions of 42 U.S.C. § 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her individual

capacity, and on behalf of her heirs, executors, administrators, successors, and assigns, does

forever irrevocably and unconditionally release, acquit and discharge the United States and the

Secretary of Health and Human Services from any and all actions or causes of action (including

agreements,judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have been brought, could have been brought, or could be timely brought in the

United States Court of Federal Claims, under the National Vaccine Injury Compensation Program,

42 U.S.C. § 300aa-I 0 et seq., on account of, or in any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or

alleged to have resulted from, the flu vaccination administered on or about December 14, 2017, as

alleged by petitioner in a petition for vaccine compensation filed on or about February 21, 2019 in

the United States Court of Federal Claims as petition No. 19-281 V.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the tenns of

this Stipulation or if the United States Court of Federal Claims fails to enter judgment in



                                              Page 3 of 5
conformity with a decision that is in complete conformity with the terms of this Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated and

clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        l 7. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged shoulder

injury or any other injury or any of her current disabilities.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                             Page 4of5
  Respectfully submitted.


  PETITIONER:
            1       ,
  I~   /1       t
            ~J~l,
       NITA MILLS


  ATTORNEY OF RECORD FOR                                AUTHORIZED REPRESENTATIVE
  PETITIONER:           ~ ___,                          OF THE ATTORNEY GENERAL:


 ~LAW OFFICES OF LEAH V. DURANT, Pl.LC
                                                        ~ ~" ' - Q ~
                                                        HEATHER L. PEART .MAN
                                                        Deputy Director
  I 717 K Street, NW                                    Torts Branch
  Suite 900                                             Civil Division
  Washington, D.C. 20006                                l . S. Department of Justice
  (202) 775-9200                                        P.O.Boxl46
                                                        Benjamin Franklin Station
                                                        Washington, D.C. 20044-0146



  AUTHORIZED REPRESENTATIVE OF                          ATTORNEY OF RECORD FOR
  THE SECRETARY OF HEALTH AND                           RESPONDENT:
  HlNAN SERVICES:
                                                       t---t~~~d:J
i?a& ~ I vrfScl .t1/Jhr/,tf1,                               ~~~L~~
  TAMARA OVERBY                                        MALLORI B. OPENCHOWSKI
  Acting Dirc:ctor. Division of Injury                 Trial Attorney
    Compensation Programs                              Torts Branch, Civil Division
  Healthcare Systems Bureau                            l .S. Department of Justice
  Health Resources and Services                        P.O. Box 146
    Administration                                     Benjamin Franklin Station
  l .S. Department of Hea Ith                          Washington, D.C. 20044-0146
    and Human Services                                 Tel: (202) J05-0660
  5600 Fishers I .anc. ORN 1468                        mallori.h.openchowski(a)usdoj.gov
  Rockville, MD 20857




                                         Page 5 of 5